Case 7:15-cr-00625-VB Document 37 Filed 01/13/21 Page 1 of 1

    

UNITED STATES DISTRICT COURT ELECTR. YE -LED

 

SOUTHERN DISTRICT OF NEW YORK DOC #

- — Xi) DATE FILL. -/2- an
UNITED STATES OF AMERICA, : |B. ae / Ig 24 oo

 

ce RATE OE
Ocoee ene ore

ORDER

Vv.

MARQUIS FREEMAN, ; 15 CR 625 (VB)
Defendant. .

a X

 

A status conference in this matter is scheduled for February 10, 2021 at 9:30 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendant waives his right to be physically present and
consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By February 3, 2021, defense counsel shall advise the Court in writing, and by
filing a letter on the docket, as to whether his client waives his right to be physically present and
consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and the defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: January 13, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
